tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny release number release date date date vil redaction legend o organization d1 date d2 date taxpayer_identification_number person to contact identification_number dear contact telephone number our adverse determination was made for the following reasons this is a final adverse determination_letter as o’s exempt status under sec_501 of the internal_revenue_code last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia o has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 o has failed to file returns for the tax years and and has failed to maintain adequate_records of its activities o’s earnings have inured to the benefit of private individuals within the meaning of sec_501 o is operated for a substantial nonexempt purpose and it is operated for the private interests of others based upon these reasons we are revoking o’s sec_501 tax exempt status effective d contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending d2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate services taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication tax exempt and - government entities division redaction legend o organization department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process -you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office of taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely director eo examinations enclosures publication publication report of examination letter catalog number 34809f fo tm a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service o issue whether the tax-exempt status of o under sec_501 should be revoked facts o was incorporated on d1 o was granted exempt status under sec_501 with a foundation status under sec_509 b a vi by letter dated d2 o identified its fiscal_year as ending m o had not filed any annual form_990 for any period prior to the commencement of the examination by the service subsequent to the initiation of the examination the taxpayer filed delinquent forms for the periods ended m and - o responded to idr in its response to a request for gross_receipts figures contributor figures and other income figures for each of the years ended through o indicated that such records couldn’t be located idr also requested income figures for each of the years through no information was provided in response to this request idr requested documentation of the rent received from its directors for the calendar_year o responded to this idr and indicated that receipts or documentation of such rental payments to it by its directors could not be located idr sought documentation of cover charges or admittance charges received by o for and o responded that such receipts or records could not be located idr sought source documents for a sample of deposits in and no source documents were provided in response to idr with regard to idr a deposit of dollar_figure explanation a deposit of dollar_figure with no explanation and a deposit of dollar_figure associated with a source document indicating dollar_figure with no supporting documentation was associated with a source document indicating dollar_figure with no __ idr requested documentation in support of exempt_function activities carried on during the fiscal_year o provided no documentation in response to this request and explained that such records were lost in its prior computer system idr requested loan documents in order to ascertain those deposit amounts that reflected loans as opposed to income no loan documents promissory notes etc were provided od1 advised the service that o filed bankruptcy involvement of a cpa with o in with regard to providing assistance to o in its financial affairs department of the treasury - internal_revenue_service ‘further indicated the form 886-acev of form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service o no general ledgers or other books of account were provided for any period no minutes of meetings were provided for the tax_year and the only minutes provided for any prior period was for the meeting conducted in law sec_501 of the internal_revenue_code code describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 of the code describes returns filed by organizations_exempt_from_taxation under sec_501 every organization described in sec_501 which is subject_to the requirements of subsection a shall furnish annually information at such time and in such manner as the secretary may by forms or regulations prescribe setting forth its gross_income for the year see sec_6033 its expenses attributable to such income and incurred within the year see - sec_6033 its disbursements within the year for the purposes for which it is exempt see sec_6033 form 886-a crev department of the treasury - internal_revenue_service of form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer o schedule no or exhibit year period ended a balance_sheet showing its assets liabilities and net_worth as of the beginning of such year see sec_6033 the total of the contributions and gifts received by it during the year and the names and addresses of all substantial contributors see sec_6033 the names and addresses of its foundation managers within the meaning of sec_4946 and highly compensated employees see sec_6033 the compensation and other_payments made during the year to each individual described in paragraph see sec_6033 _ such other information with respect to direct or indirect transfers to and other direct or indirect transactions and relationships with other organizations described in sec_501 other than paragraph thereof or sec_527 as the secretary may require to prevent see sec_6033 diversion of funds from the organization’s exempt_purpose see sec_6033 or misallocation of revenue or expense see sec_6033 the respective amounts if any of the taxes imposed on the organization or any organization_manager of the organization during the taxable_year under any of the following provisions and the respective amounts if any of reimbursements paid_by the organization during the taxable_year with respect to taxes imposed on any such organization_manager under any of such provisions see sec_6033 the respective amounts if any of see sec_6033 the taxes imposed with respect to the organization on any organization_manager or any disqualified_person during the taxable_year under sec_4958 relating to taxes on private excess_benefit from certain charitable organizations see sec_6033 and reimbursements paid_by the organization during the taxable_year with respect to taxes imposed under such section see sec_6033 form 886-acrev department of the treasury - internal_revenue_service of form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service o except to the extent that by reason of sec_4962 the taxes imposed under such section are not required to be paid or are credited or refunded such information as the secretary may require with respect to any excess_benefit_transaction as defined in sec_4958 see sec_6033 such information with respect to disqualified persons as the secretary may prescribe see sec_6033 and such other information for purposes of carrying out the internal revenue laws as the secretary may require see sec_6033 sec_1_501_c_3_-1 of the treasury regulations regulations describes organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals the regulations at sec_1_501_c_3_-1 details that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the regulations at sec_1_501_c_3_-1 define the term exempt_purpose or purposes’ as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section the organizational_test is detailed in sec_1_501_c_3_-1 an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes form 886-acrev department of the treasury - internal_revenue_service of form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items o schedule no or exhibit year period ended sec_1_501_c_3_-1 describes the required operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1_501_c_3_-1 defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific a testing for public safety e literary f educational or g prevention of cruelty to children or animals il an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a cev _ department of the treasury - internal_revenue_service of form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service oo sec_1 a of the regulations provides that except as provided in paragraph b of this section any person subject_to tax under subtitle a code including a qualified_state individual income_tax which is treated pursuant to sec_6361 a as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information of the sec_1 c of the regulations requires in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1 d of the regulations further stipulates that the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code including qualified_state individual income taxes which are treated pursuant to sec_6361 as if they were imposed by chapter of subtitle a sec_1 e of the regulations addresses the retention of records the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law the regulations pincite a provide that except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return except as provided in paragraph form 886-a crev department of the treasury - internal_revenue_service of form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items o schedule no or exhibit year period ended d of this section such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization i except as otherwise provided in this paragraph and paragraph g of this section every organization_exempt_from_taxation under sec_501 a and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 other than an organization described in sec_401 or sec_501 shall file its annual return on form_990 for taxable years ending on or after date every private_foundation shall file form_990-pf as its annual information_return for taxable years beginning after date every sec_501 black lung trust shall file an annual information_return on form 990-bl or any other form prescribed by the internal_revenue_service for that purpose sec_1_6033-2 ii of the regulations specifies the information generally required to be furnished by an organization exempt under sec_501 a its gross_income for the year for this purpose gross_income includes tax-exempt_income but does not include contributions gifts grants and similar amounts received whether an item constitutes a contribution gift grant or similar amount depends upon all the surrounding facts and circumstances the computation of gross_income shall be made by subtracting the cost_of_goods_sold from all receipts other than gross contributions gifts grants and similar amounts received and nonincludible dues and assessments from members and affiliates b to the extent not included in gross_income its dues and assessments from members and affiliates for the year c its expenses_incurred within the year attributable to gross_income a its disbursements including prior years’ accumulations made within the year for the purposes for which it is exempt e a balance_sheet showing its assets liabilities and net_worth as of the beginning and end of such year detailed information relating to form 886-a rev department of the treasury - internal_revenue_service of department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items o the assets liabilities and net_worth shall be furnished on the schedule provided for this purpose on the return required by this section such schedule shall be supplemented by attachments where appropriate f the total of the contributions gifts grants and similar amounts received by it during the taxable_year and the names and addresses of all persons who contributed bequeathed or devised dollar_figure or more in money or other_property during the taxable_year in the case ofa private_foundation as defined in sec_509 the names and addresses of all persons who became substantial contributors as defined in sec_507 during the taxable_year shall be furnished in addition for its first taxable_year beginning after date each private_foundation shall furnish the names and addresses of all persons who became substantial contributors before such taxable_year for special rules with respect to contributors and donors see subdivision iii of this subparagraph g the names and addresses of all officers directors or trustees or any person having responsibilities or powers similar to those of officers directors or trustees of the organization and in the case of a private_foundation all persons who are foundation managers within the meaning of sec_4946 organizations described in sec_501 must also attach a schedule showing the names and addresses of the five employees if any who received the greatest’ amount of annual compensation in excess of dollar_figure the total number of other employees who received annual compensation in excess of dollar_figure the names and addresses of the five independent contractors if any who performed personal services of a professional nature for the organization such as attorneys accountants and doctors whether such services are performed by such persons in their individual capacity or as employees of a professional_service_corporation and who received the greatest amount of compensation in excess of dollar_figure from the organization for the year for the performance of such services and the total number of other such independent contractors who received in excess of dollar_figure for the year for the performance of such services h a schedule showing the compensation and other_payments made during the organization’s annual_accounting_period or during the calendar_year ending within such period which are includible in the department of the treasury - internal_revenue_service form 886-a rev of form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items o schedule no or exhibit year period ended gross_income of each individual whose name is required to be listed in g of this subdivision iii special rules in providing the names and addresses of contributors and donors under subdivision ii f of this subparagraph a an organization described in sec_501 which meets the percent-of-support test of the regulations under sec_170 b a vi without regard to whether such organization otherwise qualifies as an organization described in sec_170 is required to provide the name and address of a person who contributed bequeathed or devised dollar_figure or more during the year only if his amount is in excess of percent of the total contributions bequests and devises received by the organization during the year b an organization other than a private_foundation is required to report only the names and addresses of contributors of whom it has actual knowledge for instance an organization need not require an employer who withholds contributions from the compensation of employees and pays over to the organization periodically the total_amounts withheld to specify the amounts paid over with respect to a particular employee in such case unless the organization has actual knowledge that a particular employee gave more than dollar_figure and in excess of percent if a of this subdivision is applicable the organization need report only the name and address of the employer and the total amount_paid over by him c separate and independent gifts made by one person in a particular year need be aggregated to determine if his contributions and bequests exceed dollar_figure and in excess of percent if a of this subdivision is applicable only if such gifts are of dollar_figure or more private benefit was addressed in american campaign academy v commissioner of internal revenue t c when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence form 886-acrev department of the treasury - internal_revenue_service of form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer o schedule no or exhibit year period ended of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits inurement is a component of private benefit exempt status under sec_501 was denied on the basis of private benefit to the founders of the organization in 83_tc_20 see also 75_tc_127 discussion the issues affecting the tax-exempt status of o center on inurement private benefit operational_test recordkeeping the issue of inurement is raised in the context of the rental arrangement with od1 and od2 husband and wife and both directors of o od1 and od2 rent an upper level apartment as a residence in the facility owned by o although a rental agreement for was provided regarding this arrangement o could not evidence that any rent was paid_by od1 and od2 and received by o further no independent fair_market_value of the rent charged od1 and od2 was obtained by o od1 determined the fair rental amount the secondary issue of inurement is raised in the context of purported loans from various individuals including but not limited to the no promissory notes or other loan documents were executed with respect to any loans purportedly to o by any individual o submitted statements from all individuals who had loaned o funds indicating that such loans had been repaid in full with the exception of the od1 od2 and one other individual o provided various checks indicated as loans to o and repayments of such loans to od1 and od2 the reconciliation of the checks provided yielded a net outstanding loan balance owed od1 and od2 however such reconciliation is only based upon the checks provided as all checks written by o have not been made available it is uncertain whether the reconciled net balance owed is correct further no evidence of the amounts purportedly loaned by any other individual was provided hence it is unclear whether such loans actually existed form 886-a ev department of the treasury - internal_revenue_service of fo om department of the treasury - internal_revenue_service a name of taxpayer explanation of items __ o schedule no or exhibit year period ended exempt status under sec_501 is a privilege as opposed to a right an organization granted tax-exempt status under sec_501 maintains the responsibility for substantiating continued eligibility for recognition thereunder failure to maintain adequate_records causes organizations to fail the operational_test under sec_501 a detailed request for records evidencing tax-exempt status and activities engaged in - was made on various occasions no correspondence or other source documentation evidencing tax-exempt activities engaged in has been provided for any period o has not produced records sufficient for concluding that it has met the operational_test for any period further o obtained assistance from a certified public account in which should have improved the recordkeeping and internal controls of the organization while it is unclear as to what extent the cpa assisted o it is clear that record maintenance and retention did not improve for or taxpayer’s position the position of the taxpayer as presented by its representative is a disagreement to the underlying basis for revocation the taxpayer disagrees that assets have inured to the od1 and odg based upon the fact that it has been a labor of love to maintain the existence of the taxpayer further declares that od1 and od2 have made continual payments from their personal funds on behalf of o the taxpayer submitted various copies of checks purportedly from the od1 and od2 to o as loans with regard to the fair rental value of the apartment to the od1 and odg the taxpayer responds even if the rent was not paid_by od1 and odg the rent would not constitute and excessive_compensation for services rendered conclusions net_earnings inured to directors of o through undocumented loans and through the rental contract with regard to rent not received from od1 and od2 other undocumented loans included a purported loan from the sister od2 the rent charged the od1 and od2 has not been independently determined to be at fair_market_value if the taxpayer had determined that it intended to compensate od1 and od2 for services rendered then it should have appropriately documented such intent and treated such below market rent as remuneration for the provision of such services the taxpayer did not however take such measures in this regard form 886-arev department of the treasury - internal_revenue_service of form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended _ with regard to the issue of loans it is noted that the taxpayer filed delinquent forms for the years ended and none of these returns listed any indebtedness to any officer director or trustee as required by line item number in fact the only indebtedness was that of a mortgage of the building that houses o further schedule a to such filed forms at part ii line number b seeks affirmation or declination as to whether any lending transactions occurred during the year with any officers directors creators or key employees this question is answered in the negative in order to be recognized or to be eligible for continued recognition of exempt status under sec_501 an organization must be both organized and operated for such purposes o has not substantiated continued entitlement to recognition of exempt status under sec_501 for any period adequate recordkeeping is a requirement for continued recognition under sec_501 adequate_records were not maintained and those that were provided to the service were in disarray or irrelevant it is unclear why the organization did not appropriately maintain adequate_records given the bankruptcy experience or the intervention of a certified_public_accountant for the issues detailed above it is the recommendation of the service to revoke the tax exempt status of o form 886-a mev department of the treasury - internal_revenue_service of
